     Case 2:14-cv-00601-MHT-JTA Document 3087 Filed 01/07/21 Page 1 of 5




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                  )
                                        )
        Plaintiffs,                     )
                                        )     CIVIL ACTION NO.
        v.                              )       2:14cv601-MHT
                                        )            (WO)
JEFFERSON S. DUNN, in his               )
official capacity as                    )
Commissioner of                         )
the Alabama Department of               )
Corrections, et al.,                    )
                                        )
        Defendants.                     )

                                      ORDER

      In the court’s opinion and order on a process for

finalizing the phase 2A remedial order, the court listed

several outstanding issues that should be addressed in

the parties’ proposed omnibus remedial orders, including

the defendants’ concerns about the need for clarification

or    modification       of     the     stipulated    remedial      orders

currently       subject       to      temporary    PLRA    findings         as

outdated, duplicative, overly intrusive, or otherwise

incompatible with the PLRA; the issues addressed by those

remedial      orders;     the      impact     of   COVID-19;     and       the
      Case 2:14-cv-00601-MHT-JTA Document 3087 Filed 01/07/21 Page 2 of 5




outstanding issues related to inpatient treatment and

segregation-like conditions.              See Opinion and Order on a

Process for Finalizing the Phase 2A Remedial Orders (doc.

no. 3078) at 28-29.            The court left open the question of

whether the parties’ proposed omnibus remedial orders

should include certain additional issues and asked that

the       parties       file      statements        expressing        their

understanding of how these issues are to be addressed.

See Order (doc. no. 3079).

       Based on the representations made during the status

conference on January 6, 2021, the court has determined

that the parties’ proposed omnibus remedial orders should

also address the following issues:

       (1) Suicide prevention.

       (2) Mental-health staffing, including the subjects

addressed by the disputed Order and Injunction on Mental

Health Understaffing (doc. nos. 2301, 2301-1) and Order

and Injunction on Mental Health Staffing Remedy (doc.

nos. 2688, 2688-1, 2688-2).




                                      2
   Case 2:14-cv-00601-MHT-JTA Document 3087 Filed 01/07/21 Page 3 of 5




       (3) Correctional staffing, including consideration

of the issues raised by the Savages’ report once it is

completed.1

       (4)   Segregation,         including     out-of-cell            time,

physical      modifications        to    segregation          units,      and

additional training related to segregation.2                     This will

also    include    the    terms    under   which     a    prisoner       with

serious      mental      illness    (SMI)     may        be     housed     in

segregation,        including      two     related        but     separate

sub-issues:       how    the   “extenuating    circumstances”            that

allow an SMI to be placed in segregation should be

defined, and how long an SMI can remain in segregation




    1. The defendants’ motion to extend the deadline for
the Savages’ assessment, see The State’s Motion for
Extension (doc. no. 3043), remains pending before the
court. The court understands that the parties intend to
discuss in the coming days the question of how to proceed
with this assessment, and the court will wait to resolve
the motion in light of that discussion.

    2. The proposed omnibus remedial order should also
address periodic mental health rounds, though that issue
will be treated as part of the consideration of suicide
prevention.
                           3
   Case 2:14-cv-00601-MHT-JTA Document 3087 Filed 01/07/21 Page 4 of 5




when such circumstances exist.            These two questions are

distinct and should not be conflated.

    The court clarifies that it is not vacating any

orders and that all outstanding deadlines and current

stipulations remain in place.          Rather, the list of issues

above is intended to guide the parties in developing

their proposed omnibus remedial orders and set the agenda

for the evidentiary hearing.

    It is ORDERED that the court’s Opinion and Order on

a Process for Finalizing the Phase 2A Remedial Orders

(doc. no. 3078) is amended to reflect that the issues

listed above will constitute the entirety of what will

be considered during the omnibus remedial process.

    It is further ORDERED that a status conference is

set for 10:00 a.m. on January 13, 2021, to discuss the

defendants’     motion     to   extend     the    deadline     for       the

Savages’    assessment     (doc.    no.    3043).      The    courtroom

deputy is to arrange for the conference to be conducted

by telephone.       By 5:00 p.m. on January 12, 2021, the




                                   4
   Case 2:14-cv-00601-MHT-JTA Document 3087 Filed 01/07/21 Page 5 of 5




parties are to file a joint report on the status of the

motion in light of their mediation discussions.

    DONE, this the 7th day of January, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   5
